08-4123-ag
     Okombi v. Holder
                                                                            BIA
                                                                       Abrams IJ
                                                                   A 097 976 840
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER

     Rulings by summary order do not have precedential effect. Citation to
     a summary order filed on or after January 1, 2007, is permitted and is
     governed by Federal Rule of Appellate Procedure 32.1 and this court’s
     Local Rule 32.1.1. When citing a summary order in a document filed
     with this court, a party must cite either the Federal Appendix or an
     electronic database (with the notation “summary order”). A party
     citing a summary order must serve a copy of it on any party not
     represented by counsel.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Daniel Patrick Moynihan
 3   United States Courthouse, 500 Pearl Street, in the City of
 4   New York, on the 28 th day of January, two thousand ten.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8                 Chief Judge,
 9            ROGER J. MINER,
10            GERARD E. LYNCH,
11                Circuit Judges.
12   ______________________________________
13
14   ELISABETH OKOMBI,
15            Petitioner,
16
17                      v.                            08-4123-ag
18                                                    NAC
19   ERIC H. HOLDER, JR., UNITED STATES
20   ATTORNEY GENERAL, *
21            Respondent.
22   ______________________________________


             *
           Pursuant to Federal Rule of Appellate Procedure
     43(c)(2), Attorney General Eric H. Holder, Jr., is
     automatically substituted for former Attorney General
     Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:         Pro se.
 2
 3   FOR RESPONDENT:         Tony West, Assistant Attorney
 4                           General; Terri J. Scadron, Assistant
 5                           Director; Kristina R. Sracic, Trial
 6                           Attorney, Office of Immigration
 7                           Litigation, United States Department
 8                           of Justice, Washington, D.C.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED, that the petition for review

13   is DENIED.

14       Petitioner Elisabeth Okombi, a native and citizen of

15   the Democratic Republic of the Congo, seeks review of a July

16   23, 2008 order of the BIA affirming the October 16, 2006

17   decision of Immigration Judge (“IJ”) Steven R. Abrams

18   denying her application for asylum, withholding of removal,

19   and relief under the Convention Against Torture (“CAT”).      In

20   re Elisabeth Okombi, No. A 097 976 840 (B.I.A. July 23,

21   2008), aff’g No. A 097 976 840 (Immig. Ct. N.Y. City Oct.

22   16, 2006).   We assume the parties’ familiarity with the

23   underlying facts and procedural history in this case.

24       Under the circumstances of this case, we review the

25   decision of the IJ as supplemented by the BIA.   See Yan Chen

26   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

27   applicable standards of review are well-established.    See


                                   2
1    8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

2    510, 513 (2d Cir. 2009).

3        As a preliminary matter, we are without jurisdiction to

4    consider Okombi’s challenge to the agency’s determination

5    that her application for asylum was time-barred.    8 U.S.C.

6    § 1158(a)(3) (“No Court shall have jurisdiction to review

7    any determination of the Attorney General under paragraph

8    (2).”); see also Li Hua Lin v. U.S. Dep’t of Justice, 453

9    F.3d 99, 104 (2d Cir. 2006).   While we retain jurisdiction

10   to consider   “constitutional claims or questions of law,”

11   see 8 U.S.C. § 1252(a)(2)(D), Okombi’s brief raises no such

12   claims.

13       Substantial evidence supports the agency’s denial of

14   Okombi’s claim for withholding of removal.   The IJ found

15   that, even assuming she suffered past persecution, she did

16   not have an objectively reasonable fear of future

17   persecution because the civil war in Congo is over and the

18   group that allegedly persecuted her, the Cobras, no longer

19   exists.   The IJ also found that the current Congolese

20   government gained power “through a democratic process of

21   being elected,” and found “nothing indicating here that they

22   would be attacking her ethnic group or attacking [her]

23   political organization.”   Even construing her pro se brief

24   broadly, Okombi does not challenge any of these findings.

                                    3
1    She asserts only that she should have been granted

2    withholding of removal because of past persecution.

3    Accordingly, we have no basis upon which to disturb the

4    agency’s burden of proof finding, and need not reach its

5    credibility determination.   Okombi also does not challenge

6    the agency’s denial of her application for CAT relief.

7        Finally, Okombi argues that: (1) she was denied a fair

8    hearing due to repeated translation problems; and (2) the IJ

9    erred in denying her motion for a continuance so that she

10   could be examined by a doctor.    However, we decline to

11   consider these unexhausted arguments.    See Lin Zhong v. U.S.

12   Dep’t of Justice, 480 F.3d 104, 119-20 (2d Cir. 2007).

13      For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot. Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34(b).

21                                FOR THE COURT:
22                                Catherine O’Hagan Wolfe, Clerk
23
24
25



                                   4